


Exhibit 10.1


DENBURY RESOURCES INC.
EMPLOYEE STOCK PURCHASE PLAN
(As amended and restated effective May 22, 2013)


The following provisions constitute the terms and conditions of the Employee
Stock Purchase Plan of Denbury Resources Inc.


1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Subsidiaries with an opportunity to purchase Common Stock of the Company.


2.Definitions.


(a)“Affiliate” shall mean a person who is directly or indirectly the beneficial
owner of more than ten percent (10%) of the Common Stock of the Company, or an
officer of the Company.


(b)“Board” shall mean the Board of Directors of the Company.


(c)“Bonus” shall mean compensation paid, when and if declared in the sole
discretion of the Company, as additional compensation over and above the
employee's normal salary or hourly rate, as adjusted from time to time.


(d)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(e)“Common Stock” shall mean the common stock, par value $.001 per share, of the
Company.


(f)“Company” shall mean Denbury Resources Inc., a Delaware corporation.


(g)“Compensation” for the Offering Period shall mean the earnings paid to the
Employee by the Employer for the then in effect calendar tax year which are
includible on the Employee's W-2 as taxable wages earned from employment with
the Employer, adjusted to include any deductions for the 401(k) and cafeteria
(Section 125) plans, and further adjusted to exclude any Bonus or other type of
income not a part of the compensation paid to an employee as their normal salary
or hourly rate (such as excess life insurance, the value of an automobile,
expense reimbursements, any additional earnings resulting from this Plan, etc.).


(h)“Continuous Status as an Employee” shall mean the absence of any interruption
or termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence that meets the
requirements of paragraph 11(b).


(i)“Election Period” shall mean any time through the Enrollment Date.


(j)“Eligible Employee” shall mean a full-time Employee; provided, further, and
without limitation, that a person will be deemed to have ceased to be an
Employee on the date (if any) on which such person shall cease to be a full time
Employee of the Employer; provided, further, that for all purposes hereof, a
person shall cease to be a full time Employee of the Employer on the date, as
determined by the Board (or its appointee), on which such person commences a
customary work schedule of less than thirty (30) hours per week.


(k)“Employee” shall mean any person who is employed by the Employer and whose
wages are subject to withholding for purposes of federal income taxes.


(l)“Employer” shall mean the Company and each of its Subsidiaries that has
elected to participate in the Plan.


(m)“Enrollment Date” shall mean the first day of each January, April, July and
October, except for the first Enrollment Date which shall be February 1, 1996.


(n)“Exercise Date” shall mean each March 31, June 30, September 30 and
December 31.





1

--------------------------------------------------------------------------------




(o)“Offering Period” shall mean each calendar quarter beginning on each
Enrollment Date and ending on the immediately following Exercise Date, except
for the first Offering Period which shall begin on February 1, 1996 and end on
March 31, 1996.


(p)“Participant” shall mean an Eligible Employee in Continuous Status as an
Employee who has been offered the opportunity to purchase Common Stock hereunder
and who has elected to participate herein.


(q)“Payroll Deduction Account” shall mean that separate account maintained
hereunder by the Company on behalf of Participants for the purchase of Common
Stock under the Plan.


(r)“Plan” shall mean the Denbury Resources Inc. Employee Stock Purchase Plan.


(s)“Prior Year Compensation” shall mean the Compensation for the prior calendar
year for each respective Eligible Employee who was employed by the Employer
during the prior full calendar year. For all Eligible Employees who were not
employed during the prior full calendar year by the Employer, this term shall
mean the annualized Compensation of the Eligible Employee based on their most
recent six months of employment with the Employer.


(t)“Stock Account” shall mean an account to hold shares of the Company's Common
Stock maintained for the benefit of the Participants of this Plan.


(u)“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than fifty percent (50%) of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary (or as otherwise may be defined in
Code Section 424) and any entity which would be a subsidiary corporation as
defined in Section 424(f) of the Code if it were a corporation.


(v)“Six Months of Service” shall mean a consecutive one hundred eighty-three
(183) day period, beginning the day of the year on which an Employee commences
employment with an Employer or a Subsidiary, during which the Employee is in
Continuous Status as an Employee. For purposes of satisfying the Six Months of
Service requirement, the time during which a person worked as contract labor for
the Company or any of its Subsidiaries shall be included in the calculation of
the consecutive 183 day period, provided that (i) the work was performed
immediately prior to becoming an Employee, (ii) the person worked without
interruption or termination of service, and (iii) the person worked a minimum of
40 hours per week.


(w)“Subscription Agreement” shall mean the agreement by which the Eligible
Employees elect to become Participants in this Plan substantially in the form of
Exhibit A hereto, or the Eligible Employee's online completion of enrollment in
the Plan through the Company's human resources information system or similar
system.


3.Eligibility.


(a)General Rule. Any Employee, as defined in paragraph 2, who is employed
full-time by an Employer on a given Enrollment Date shall be eligible to
participate in the Plan as an “Eligible Employee,” subject to the requirements
of paragraph 5.


(b)Exceptions. Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option to purchase Common Stock under the Plan if
the Employee has terminated their employment for any reason.


4.Offering Periods. The Plan shall be implemented by Offering Periods with the
first Offering Period beginning February 1, 1996. The Board shall have the power
to change the duration of the Offering Periods with respect to future offerings
without shareholder approval if such change is announced at least fifteen
(15) days prior to the scheduled beginning of the first Offering Period to be
affected. The Plan shall permit Eligible Employees to elect the level of their
participation in the Plan by completing a Subscription Agreement prior to each
Offering Period.


5.Participation.


(a)An Eligible Employee may become a Participant in the Plan by completing a
Subscription Agreement, and filing it with the Company's Payroll Department
during the Election Period, unless a later time for filing the Subscription
Agreement is set by the Board for all Eligible Employees with respect to a given
Offering Period.





2

--------------------------------------------------------------------------------




(b)An Eligible Employee may waive his right to participate in any Offering
Period by declining to authorize a payroll deduction. Such declination must be
filed in writing in the time and manner specified by the Company. The filing of
a written declination shall result in the Employee's waiver of participation for
only the Offering Period to which it relates and shall be irrevocable with
respect to such Offering Period. Except as otherwise provided in this paragraph,
an Employee's waiver of participation for a specified Offering Period shall not,
in and of itself, adversely impact the right of such Employee to participate in
the Plan during any subsequent Offering Periods, provided that an Affiliate must
wait for a period of six months after such waiver before participating in a
subsequent Offering Period.


6.Payment for Common Stock.


(a)At the time a Participant files his or her Subscription Agreement, such
Participant shall either:


(i)agree to tender either cash or check to the Company at least five (5)
business days prior to an Exercise Date an amount not to exceed ten percent
(10%) of the Participant's Compensation during the Offering Period; or


(ii)elect to have payroll deductions made on each pay date during the Offering
Period at the rate not to exceed ten percent (10%) of the Participant's
Compensation each pay date during the Offering Period; or


(iii)designate the method of accumulating payment for the Common Stock by a
combination of paragraphs 6(a)(i) and (ii).


(b)All payroll deductions and cash payments made by a Participant (collectively
the “Participant Contribution”) shall be credited to his or her Payroll
Deduction Account under the Plan. Any Subscription Agreement which attempts to
elect to apply more than ten percent (10%) of the Participant's Compensation
toward the purchase of Common Stock shall automatically be reduced to limit the
amount purchased to not more than ten percent (10%) of that Participant's
Compensation.


(c)A Participant may discontinue or change his or her payroll deductions during
the Offering Period by completing and filing with the Payroll Department of the
Company a new Subscription Agreement. The discontinuance or change shall be
effective as soon as administratively feasible after the Company's receipt of
the new Subscription Agreement. If an Affiliate changes their payroll deduction
to zero percent, that Affiliate may not participate in the Plan until six months
have elapsed.


7.Matching Contribution. On the Exercise Date, on behalf of each Participant the
Company will contribute to the Payroll Deduction Account, an amount equal to 75%
of the Participant Contribution (or $0.75 for every $1.00 contributed by the
Participant) during that Offering Period (the “Matching Funds”). These combined
funds (the “Total Funds”) will be used to purchase Common Stock of the Company
as outlined in paragraph 8. However, if for some reason the Total Funds for that
Participant are not used to purchase the Company's Common Stock, the Matching
Funds, or proportional portion of the Total Funds remaining relating to the
Matching Funds, will be returned to the Company. In no circumstance will a
Participant receive the Matching Funds other than through the purchase of Common
Stock as outlined in paragraph 8.


8.Grant of Option.


(a)On the Enrollment Date of each Offering Period each Eligible Employee shall
be granted an option to purchase on the Exercise Date during such Offering
Period up to a number of whole shares of the Company's Common Stock which shall
be determined by dividing the total amount in their Payroll Deduction Account on
the Exercise Date by the exercise price as calculated in paragraph 8(b) below
subject to the limitation described in paragraph 13(a) hereof.


(b)The exercise price per share of the shares offered in a given Offering Period
shall be the average of the fair market value of a share of the Common Stock on
each of the ten (10) trading dates immediately preceding and including the
Exercise Date. The fair market value of the Company's Common Stock on a given
date shall be the closing price of such shares as reported by the New York Stock
Exchange, or reported on such other national exchange as it may, from time to
time, be reported on, on such date (or if there shall be no trading on such
date, then on the first previous date on which there is such trading), unless
the Common Stock ceases to be traded on a national exchange. If the Common Stock
ceases to be traded on a national exchange, its fair market value shall be
determined by the Board in its discretion.





3

--------------------------------------------------------------------------------




(c)For any Participant whose (i) Prior Year Compensation was less than or equal
to Fifty Thousand Dollars ($50,000), as adjusted from time to time by the Board,
and (ii) who, in the opinion of the Board, is ineligible to receive any stock
options under any other plan of the Company, the Employer shall pay the
Participant additional income sufficient to pay the social security, Medicare,
federal income and any state income taxes (calculated using the Participant's
payroll withholding rate) which are applicable to the difference between the
Participant Contribution during the applicable period and the fair market value
of the Common Stock purchased for the Participant on the Exercise Date. For
purposes of this subparagraph (c), the fair market value of the Common Stock
shall be the exercise price as determined in paragraph 8(b).


9.Exercise of Option. The Participant's option for the purchase of Common Stock
will be exercised automatically on the Exercise Date of each Offering Period,
and the maximum number of full shares subject to such option will be purchased
for such Participant at the applicable exercise price with the Total Funds in
his or her Payroll Deduction Account, unless prior to such Exercise Date the
Participant has withdrawn from the Offering Period as provided in paragraph 11.
During a Participant's lifetime, a Participant's option to purchase shares
hereunder is exercisable only by such Participant. A Participant may only
exercise an option to purchase shares hereunder if the Participant is employed
by the Employer on the Exercise Date and was in a Continuous Status as an
Employee during the entire Offering Period.


10.Delivery. As promptly as practicable after each Exercise Date, the Company
shall arrange the delivery to the Stock Account of shares of Common Stock
purchased upon the exercise of the Participant's option. The shares of Common
Stock shall be issued in the Participant's name and the Participant shall have
certain rights of ownership such as voting and dividend rights, but will not be
able to sell, assign or transfer any such shares in the Stock Account until the
expiration of 365 days (one year) from the Exercise Date. At any time after one
year from the Exercise Date, the Participant may request that their shares, or a
portion thereof, in the Stock Account be sent to themselves or to their account
at a brokerage firm, but only to the extent that such shares were purchased on
an Exercise Date at least one year prior to such request. Notwithstanding the
foregoing, in the event of a Participant's death, the one year holding period
shall not apply to any shares in the Participant's Stock Account, and such
shares shall be distributed immediately in accordance with paragraph 15.


Any amount remaining in the Payroll Deduction Account on behalf of a Participant
after an Exercise Date shall remain in the Payroll Deduction Account on behalf
of such Participant for the next Offering Period unless requested in writing by
the Participant to be refunded to the Participant. The Company shall have no
responsibility or liability for any fluctuations in the value of shares in the
Stock Account.


11.Withdrawal; Termination of Employment.


(a)A Participant may withdraw all, but not less than all, of the funds credited
to the Payroll Deduction Account on his or her behalf and not yet used toward
the exercise of his or her option under the Plan at any time by giving written
or electronic notice to the Company. All of the Participant's funds credited to
the Payroll Deduction Account on his or her behalf will be paid to such
Participant promptly after receipt of his or her notice of withdrawal. A
withdrawal of a Participant's Payroll Deduction Account shall terminate the
Participant's participation for the Offering Period in which the withdrawal
occurs. No further payroll deductions for the purchase of shares will be made
during the Offering Period. A Participant may resume payroll deductions as of
the beginning of any subsequent Offering Period by delivering a new Subscription
Agreement unless the Participant is an Affiliate, in which case, the Affiliate
must wait for a period of six months after the date of withdrawal before they
become eligible to resume participation in the Plan.


(b)Upon termination of the Participant's Continuous Status as an Employee of the
Company for any reason, he or she will be deemed to have elected to withdraw
from the Plan and any funds credited to the Payroll Deduction Account on his or
her behalf will be returned to such Participant and his or her option will be
canceled; provided, however, that a Participant who goes on a leave of absence
shall be permitted to remain in the Plan with respect to an Offering Period
which commenced prior to the beginning of such leave of absence. If such
Participant is not guaranteed reemployment by contract or statute and the leave
of absence exceeds ninety (90) days, such Participant shall be deemed to have
terminated employment on the ninety-first (91st) day of such leave of absence.
Payroll deductions for a Participant who has been on a leave of absence will
resume upon return to work at the same rate as in effect prior to such leave
unless changed by such Participant or unless the leave of absence begins in one
Offering Period and ends in a subsequent Offering Period, in which case the
Participant shall not be permitted to re-enter the Plan until a new Subscription
Agreement is filed with respect to an Offering Period which commences after such
Participant has returned to work from the leave of absence.
 



4

--------------------------------------------------------------------------------




(c)A Participant's withdrawal from one Offering Period will not have any effect
upon his or her eligibility to participate in a different Offering Period or in
any similar Plan which may hereafter be adopted by the Company.


(d)Termination of the Participant's Continuous Status as an Employee of the
Company for any reason will not affect when shares are deliverable from the
Stock Account.


12.Interest. No interest shall accrue on the payroll deductions or cash or check
payments of a Participant in the Plan.


13.Stock.


(a)The maximum number of shares of the Company's Common Stock which shall be
made available for sale under the Plan shall be 11,900,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 19. Either authorized and unissued shares or issued shares heretofore
or hereafter reacquired by the Employer may be made subject to purchase under
the Plan, in the sole and absolute discretion of the Board. Further, if for any
reason any purchase of Common Stock under the Plan is not consummated, shares
subject to such purchase agreement may be subjected to a new Subscription
Agreement under the Plan. If, on a given Exercise Date, the number of shares
with respect to which options are to be exercised exceeds the number of shares
then available under the Plan, the Company shall make a pro rata allocation of
the shares remaining available for purchase in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
which each Employee shall be allowed to purchase. Notwithstanding anything to
the contrary herein, the Company shall not be obligated to issue Common Stock
hereunder if, in the opinion of counsel for the Company, such issuance would
constitute a violation of federal or state securities laws.


(b)The Participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised and the shares purchased.


(c)Shares to be delivered under the Plan will be registered in the name of the
Participant but held in the Stock Account for the period of time specified in
paragraph 10. After the requisite holding period, the shares will be delivered
to the Participant upon their request.


14.Administration. The Plan shall be administered by the Board or a committee
appointed by the Board. If a committee is appointed by the Board, such committee
shall have all of the powers of the Board with respect to the Plan except for
those powers set forth in paragraph 20 hereof. Members of the Board who are
Eligible Employees are permitted to participate in the Plan; provided, however,
that (i) members of the Board who are Eligible Employees may not vote on any
matter affecting the administration of the Plan or the grant of any option
pursuant to the Plan, and (ii) if a committee is appointed by the Board to
administer the Plan, no committee member will be eligible to participate in the
Plan. The Board or a committee appointed hereunder shall have the following
powers and duties:


(a)To direct the administration of the Plan in accordance with the provisions
herein set forth;


(b)To adopt rules of procedure and regulations necessary for the administration
of the Plan provided the rules are not inconsistent with the terms of the Plan;


(c)To determine all questions with regard to rights of Employees and
Participants under the Plan, including, but not limited to, rights of
eligibility of an Employee to participate in the Plan;


(d)To enforce the terms of the Plan and the rules and regulations it adopts;


(e)To direct the distribution of the shares of Common Stock purchased hereunder;


(f)To cause the Employer to maintain such information which the Employer may
require for tax or other purposes;


(g)To engage the service of counsel (who may, if appropriate, be counsel for the
Employer) and agents whom it may deem advisable to assist it with the
performance of its duties;


(h)To prescribe procedures to be followed by Participants in electing to
participate herein;



5

--------------------------------------------------------------------------------






(i)To receive from each Employer and from Employees such information as shall be
necessary for the proper administration of the Plan;


(j)To maintain, or cause to be maintained, separate accounts on behalf of each
Participant to reflect the Participant's balance in the Payroll Deduction
Account under the Plan; and


(k)To interpret and construe the Plan.


15.Designation of Beneficiary.


(a)A Participant may file a written designation of a beneficiary who is to
receive all payments and shares owned by the Participant or due to the
Participant under the Plan in the event of the Participant's death, including
any shares in the Participant's Stock Account and any cash in the Participant's
Payroll Deduction Account.


(b)Such designation of beneficiary may be changed by the Participant at any time
by written notice. In the event of the death of a Participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such Participant's death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


16.Transferability. Neither any monies credited to the Participant's Payroll
Deduction Account nor any rights with regard to the exercise of an option to
receive shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than as provided in paragraph 15 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with paragraph 11.


17.Use of Funds. All payroll deductions, cash or check received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such funds.


18.Reports. A Payroll Deduction Account will be maintained on behalf of each
Participant in the Plan and individual Stock Accounts will be maintained for
each Participant in the Plan with shares of Common Stock in the Stock Account.
Statements of account will be given to Participants promptly following an
Exercise Date, which statements will set forth the per share purchase price and
the number of shares purchased, if any, relating to the just completed Offering
Period and the number of shares and acquisition dates of all shares held for the
Participant in the Stock Account.


19.Adjustments Upon Changes in Capitalization. If an option under this Plan is
exercised subsequent to any stock dividend, stock split, spin-off,
recapitalization, merger, consolidation, exchange of shares or the like,
occurring after such option was granted, as a result of which shares of any
class shall be issued in respect of the outstanding shares, or shares shall be
changed into a different number of the same or another class or classes, the
number of shares to which such option shall be applicable and the option price
for such shares shall be appropriately adjusted by the Company. Any such
adjustment, however, in the Common Stock shall be made without change in the
total price applicable to the portion of the Common Stock purchased hereunder
which has not been fully paid for, but with a corresponding adjustment, if
appropriate, in the price for each share of Common Stock. A similar appropriate
adjustment shall be made in the total number of shares of Common Stock available
for sale under paragraph 13(a).


In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the Participant shall have the right to
exercise the option as to all of the optioned stock subject to the Participant's
current Subscription Agreement and covered by the amount in the Payroll
Deduction Account or by a check from the Participant. If the Board makes an
option fully exercisable, in lieu of assumption or substitution in the event of
a merger or sale of assets, the option shall be fully exercisable for such
period as the Board specifies.





6

--------------------------------------------------------------------------------




20.Amendment or Termination. The Board may at any time and for any reason
terminate or amend the Plan. Except as specifically provided in the Plan, no
such termination can affect options previously granted, provided that an
Offering Period may be terminated by the Board on any Exercise Date if the Board
determines that the termination of the Plan is in the best interest of the
Company and its shareholders. Except as specifically provided in the Plan, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant. To the extent necessary to comply with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (or any
successor rule or provision or any other applicable law or regulation), the
Company shall obtain shareholder approval in such manner and to such a degree as
required.


21.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.


22.Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the United States Securities
Act of 1933, as amended, applicable securities laws, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option and the issuance of any
shares of Common Stock pursuant to the exercise, the Company will require the
person exercising such option to hold such shares in the Stock Account for a
period of one (1) year from the Exercise Date. Notwithstanding the foregoing, in
the event of a Participant's death, the one year holding period shall not apply
to any shares in the Participant's Stock Account, and such shares shall be
distributed immediately in accordance with paragraph 15.


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute, such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.Term of Plan. The Plan shall continue in effect until August 9, 2025 unless
sooner terminated under paragraph 20.


24.No Rights Implied. Nothing contained in this Plan or any modification or
amendment to the Plan or in the creation of any Payroll Deduction Account, Stock
Account, or the execution of any participation election form, or the issuance of
any shares of stock, shall give any Employee or Participant any right to
continue employment, any legal or equitable right against the Employer or
Company or any officer, director, or Employee of the Employer or Company, except
as expressly provided by the Plan.


25.Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, but shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.


26.Notice. Any notice required to be given herein by the Employer, the Company
or the Board shall be deemed delivered, when (a) personally delivered, or
(b) placed in the United States mails, in an envelope addressed to the last
known address of the person to whom the notice is given.


27.Waiver of Notice. Any person entitled to notice under the Plan may waive the
notice.


28.Successors and Assigns. The Plan shall be binding upon all persons entitled
to purchase Common Stock under the Plan, their respective heirs, legatees, and
legal representatives and upon the Employer, its successors and assigns.


29.Headings. The titles and headings of the paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.


30.Law. All questions arising with respect to the provisions of this Plan shall
be determined by application of the laws of the State of Texas except to the
extent Texas law is preempted by federal statute. The obligation of the Employer
to sell and deliver Common Stock under the Plan is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale or delivery of such Common Stock.


31.No Liability for Good Faith Determinations. Neither the members of the Board
nor any member of the committee (nor their delegates) shall be liable for any
act, omission, or determination taken or made in good faith with respect to the
Plan or



7

--------------------------------------------------------------------------------




any right to purchase shares of Common Stock granted under it, and members of
the Board and the committee (and their delegatees) shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage, or expense (including attorneys' fees, the costs of settling any suit,
provided such settlement is approved by independent legal counsel selected by
the Company, and amounts paid in satisfaction of a judgment, except a judgment
based on a finding of bad faith) arising therefrom to the full extent permitted
by law and under any directors and officers liability or similar insurance
coverage that may from time to time be in effect.


32.Participating Employers. This Plan shall constitute the employee stock
purchase plan of each Subsidiary which shall adopt this Plan effective with
respect to each such Subsidiary upon the adoption thereof by official action of
its board of directors, or by other similar action.



8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Employee Stock Purchase Plan has been executed this
27th day of March, 2013, effective as of May 22, 2013.


 
 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
/s/ Mark C. Allen
 
 
Name:
Mark C. Allen
 
 
Title:
Senior Vice President and Chief Financial Officer





ATTEST:
 
/s/ James S. Matthews
James S. Matthews
Vice President, General Counsel and Secretary






[Signature Page]